Title: To Thomas Jefferson from William Carmichael, [ca. 26 January 1786]
From: Carmichael, William
To: Jefferson, Thomas



Sir
[ca. 26 January 1786]

Mr. Harrison who has resided in Cadiz in the Character of Consul more than five years and executed in that time much Public Business without any recompence whatever, will have the honor to deliver this to your Excellency whose friendly notice I beg leave to Intreat for this Gentleman During his residence in Paris. His personal Conduct has acquired him the Esteem of all Ranks in the City where he resided. The Ct. d’Estaing and the Marquis de la Fayette were witnesses to the great consideration he enjoyed and this consideration and his accurate knowledge of the Trade and manners of the People of the Country renders the Nomination of him as Consul by Congress an object of Public Utility. On this Account as well as from the sincere friendship and Esteem which I have long had for Mr. Harrison I take the Liberty of solliciting your Excellencys recommendation on his favor.
As he accompanies Messrs. Lamb and Randall as far as Barcelona, I refer your Excellency to Him for information with respect to their operations after Leaving this Capital.
I have the honor to be with great respect your Excys. Most Obedt. Hble. Sert.,

Wm. Carmichael

